Citation Nr: 1400851	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  07-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right leg chronic exertional compartment syndrome (a right leg disability).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 2000 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2008, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In an August 2009 decision, the Board denied reopening the claim for service connection for a right leg disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court vacated the Board's August 2009 decision and remanded the case to the Board for readjudication in compliance with the Court's memorandum decision.  The Board reopened the claim of entitlement to service connection for a right leg disability in a January 2012 decision, and remanded the reopened claim for further development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in orthopedic surgery.  In November 2013, the requested VHA opinion was incorporated into the record.  The Veteran was provided with a copy of the VHA opinion in December 2013.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran had symptoms of a right leg disability in service.

2.  The Veteran's current right leg disability of chronic exertional compartment syndrome is related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right leg chronic exertional compartment syndrome have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for a right leg disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, chronic exertional compartment syndrome is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Leg Disability

The Veteran contends that the right leg disability originated in service.  Specifically, he alleges that the right leg problems began in service and have persisted since service, that he had pain in both legs during service but was only diagnosed with compartment syndrome in his left leg because he declined testing in his right leg, and that a doctor told him that if he had compartment syndrome in his left leg, he would also have it in his right leg.  

After a review of all the evidence, the Board first finds that the Veteran had symptoms of a right leg disability in service.  A service treatment record from July 5, 2000 indicated the Veteran's complaint of stinging and sharp pain of his right calf.  He was assessed with right calf strain.  On July 7, 2000, the Veteran continued to complain of right calf pain, which was worse when running.  He was assessed with gastroc (gastrocnemius or calf) strain.  On July 10, 2000, the Veteran reported that there was complete resolution of the calf strain symptoms.  In a March 2001 service treatment record, the Veteran again complained of right calf pain with a duration of one week.  He reported that when he runs and stands up, pain occurs and radiates up and down his leg.  At that time, he was assessed with calf strain with possible deep, limited small hematoma.  In July 2001, the Veteran had a negative bone scan.  As mentioned above, the Veteran asserts that in service a doctor told him that if he had compartment syndrome in his left leg, he would also have it in his right leg.  See Jandreau, 492 F.3d at 1372 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran has a current disability of chronic exertional compartment syndrome.  The Veteran underwent a VA examination of the right leg in March 2012 with an April 2013 addendum medical opinion.  In the April 2013 addendum, the VA examiner continued to decline a diagnosis of right compartment syndrome as there were no reports of right leg compartment syndrome at the time of the in-service medical assessment that diagnosed the Veteran with left leg compartment syndrome, and based on the March 2012 VA examination that revealed an unremarkable physical examination of the right leg.  Instead, the March 2012 VA examiner diagnosed the Veteran with right calf strain.  

In November 2013, an orthopedic surgeon submitted the requested VHA expert medical opinion.  He diagnosed the Veteran with chronic exertional compartment syndrome.  The VHA physician explained that chronic exertional compartment syndrome is a condition that causes pain in the calf, sometimes associated with numbness and tingling that can go up and down the leg related to activities.  He further explained that patients with this condition will often have periods of no symptoms when they are not exerting themselves.  The condition is often bilateral and misdiagnosed, including diagnoses of a calf strain.  As such, the VHA physician opined that the March 2012 VA examiner inappropriately rendered a diagnosis of right calf strain.  Here, there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has a current disability of chronic exertional compartment syndrome.  With consideration of the benefit-of-the-doubt doctrine, the Board finds that the evidence is in relative equipoise and the Veteran has a current disability of chronic exertional compartment syndrome.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current right leg disability is related to service.  As discussed, the Veteran underwent a VA examination of the right leg in March 2012 with an April 2013 addendum medical opinion.  The Board found the opinions in the March 2012 and April 2013 addendum to be inadequate and requested a VHA medical opinion in October 2013 from an expert in orthopedic surgery to assist in resolving the issue on appeal.  In November 2013, an orthopedic surgeon provided a favorable medical opinion as to the relationship between the current right leg disability and active service.  The VHA physician explained that the signs and symptoms noted of the right calf in the subjective and objective portions of the Veteran's service treatment records are consistent with chronic exertional compartment syndrome.  He further explained that the signs, symptoms, and examination findings in the March 2012 VA examination report are also consistent with chronic exertional compartment syndrome.  As such, the VHA physician opined that the Veteran's history is consistent with symptoms of chronic exertional compartment syndrome that started while in the military and continued when he left the military to the present time.

The VHA physician's opinion is competent and probative medical evidence because it is factually accurate, as the VHA physician had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  There is no other competent medical opinion of record against the claim that adequately addresses the etiology of the Veteran's right leg disability.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for a right leg disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for chronic exertional compartment syndrome of the right leg is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


